Citation Nr: 1628105	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  15-24 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable rating greater than 40 percent for left lower extremity weakness and ataxia. 

2. Entitlement to a compensable rating higher than 30 percent for status post cervical laminectomy. 

3. Entitlement to a compensable rating higher than 40 percent for right lower extremity weakness and ataxia. 

4. Entitlement to a compensable rating higher than 30 percent for degenerative arthritis, right knee status post right total knee replacement. 

5. Entitlement to service connection for irritable colon syndrome.

6. Entitlement to service connection for chronic cystitis. 

7. Entitlement to service connection for erectile dysfunction.
. 


REPRESENTATION

Appellant represented by:	Ralph Bratch, Attorney


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from November 1968 until August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In June 2016, the Veteran's attorney wrote a letter to the Board withdrawing all pending claims. 


FINDINGS OF FACT

In June 2016, the Veteran's attorney submitted a written statement withdrawing all pending appeals before the Board of Veterans' Appeals. 
   




CONCLUSIONS OF LAW

The criteria for withdrawal of the appeal of all pending claims before the Board have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Claims

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision. 38 C.F.R. § 20.204. When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists. In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate. 38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202 (2015). 

Subsequent to certification of these appeals to the Board, in a signed written statement submitted in June 2016, the Veteran requested withdrawal of his appeals. In view of his expressed desire, further action with regard to these claims is not appropriate. Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.









	(CONTINUED ON NEXT PAGE)

ORDER

The appeal of the claim for entitlement to an increased rating for right lower extremity weakness is dismissed. 

The appeal of the claim for entitlement to an increased rating for left lower extremity weakness is dismissed. 

The appeal of the claim for entitlement to an increased rating for degenerative arthritis in the right knee is dismissed. 

The appeal of the claim for entitlement to service connection for irritable colon syndrome is dismissed. 

The appeal of the claim for entitlement to service connection for chronic cystitis is dismissed. 

The appeal of the claim for entitlement to service connection for erectile dysfunction is dismissed. 



____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


